221 F.2d 113
95 U.S.App.D.C. 241
Sidney J. BROWN, Appellant,v.Silas HOLT et al., Appellees.
No. 12343.
United States Court of Appeals District of Columbia Circuit.
Argued April 5, 1955.Decided April 14, 1955.

Mr. J. E. Bindeman, Washington, D.C., with whom Mr. Theodore Kligman, Washington, D.C., was on the brief, for appellant.
Mr. William J. Rowan, Washington, D.C., with whom Mr. Oscar J. See, Washington, D.C., was on the brief, for appellees.
Before WILBUR K. MILLER, FAHY and DANAHER, Circuit Judges.
PER CURIAM.


1
Appellant and appellees entered into a purported agreement for the conveyance of certain real estate in the District of Columbia.  Appellant sought specific performance or, failing thereof, damages for nonperformance.  The testimony of the parties and of their witnesses disclosed a sharp conflict out of which the trial judge resolved the factual issues in favor of the appellees, and found the instrument of no legal effect.  He thereupon denied both equitable and legal relief and permitted the appellees to recover a $50 deposit.  It has not been demonstrated to us that the findings are clearly erroneous, and as made, they fairly support the conclusions and the judgment as entered.


2
Affirmed.